               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROSSA PALLANTE                     :           CIVIL ACTION
                                   :
          v.                       :
                                   :
THOSE CERTAIN UNDERWRITERS AT      :           NO. 17-1142
LLOYD’S LONDON                     :

                                 ORDER

          AND NOW, this 18th    day of April, 2019, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

          (1)    The motion of Those Certain Underwriters at

Lloyd’s London (“Lloyd’s”) to compel and for sanctions against

Rossa Pallante is GRANTED in part and DENIED in part.

          (2) The motion to compel is DENIED as to

Interrogatories Nos. 6, 7, 14, 16(f), 16(g), 16(h), 20, and 22.

          (3)    The motion to compel is DENIED as to

Interrogatory No. 9(f) and 9(g) to the extent these sub-parts

ask Rossa Pallante to provide the source of the funds and the

identity of documents and DENIED as to Interrogatory No. 21 to

the extent it seeks information about anything other than sales

of real estate.

          (4) The motion to compel as to the request for

production of documents is DENIED as to documents created or

prepared by Rossa Pallante and unknown to Lloyd’s.
          (5) The motion to compel is otherwise GRANTED.

          (6) Rossa Pallante shall provide the ordered discovery

on or before May 7, 2019.

          (7) The motion insofar as it seeks sanctions against

Rossa Pallante is DENIED without prejudice.

                                BY THE COURT:



                                /s/ Harvey Bartle III
                                                             J.
